FILED
                            NOT FOR PUBLICATION                             DEC 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ACHHAR SINGH,                                    No. 09-71801

              Petitioner,                        Agency No. A096-142-018

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted December 3, 2013
                             San Francisco, California

Before: GOULD and PAEZ, Circuit Judges, and HUFF, District Judge.**


       Achhar Singh, a native and citizen of India, petitions for review of an order

of the Board of Immigration Appeals (BIA) dismissing his appeal of a decision by

an immigration judge (IJ) denying his application for asylum, withholding of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Marilyn L. Huff, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
removal, and relief under the Convention Against Torture (CAT). Singh

challenges the BIA’s and the IJ’s conclusions that his testimony was not credible

and that changed country conditions in India and the reasonableness of internal

relocation rendered him ineligible for relief.1

      Even assuming that Singh testified credibly, the BIA and the IJ did not err in

denying relief on the alternate bases. Changed country conditions and the

reasonableness of internal relocation are independent grounds to deny asylum,

withholding of removal, and relief under the CAT. 8 C.F.R. § 208.13(b)(1)(i)-(ii);

8 C.F.R. § 208.16(c)(3); 8 C.F.R. § 1208.16(b)(1)(i)-(ii); 8 C.F.R. § 208.16(c)(3);

Go v. Holder, 640 F.3d 1047, 1054 (9th Cir. 2011); Sowe v. Mukasey, 538 F.3d

1281, 1286 (9th Cir. 2008); Hasan v. Ashcroft, 380 F.3d 1114, 1123 (9th Cir.

2004).

      Here, a Citizenship and Immigration Services report indicates that only a

small number of high-profile Sikhs who have been implicated in political militancy

remain at risk in India. Furthermore, several high-profile individuals have even

returned to the Punjab in recent years without incident. The IJ concluded, on the

      1
         Singh also challenged the BIA’s and the IJ’s conclusion that he had not met
his burden to show that his asylum application was timely. The government
concedes that the arrival date on Singh’s Notice to Appear conclusively establishes
that his asylum application was timely filed. See Cinapian v. Holder, 567 F.3d
1067 (9th Cir. 2009).

                                          -2-
basis of Singh’s testimony, that Singh was merely a supporter of the Akali Dal

party “who contributed minor logistical support on a local basis during election

periods,” and such low-profile individuals were no longer at risk. Although the

record also contains some evidence of continuing harassment of Sikhs due to their

suspected or actual pro-Khalistani views, there is ample evidence supporting the

IJ’s decision, and “[w]e are not in a position to second-guess the IJ’s construction

of [a] somewhat contradictory . . . country report.” Sowe, 538 F.3d at 1286.

      Similarly, the IJ did not err in concluding that Singh could safely and

reasonably relocate to another part of India. The record contains evidence that

only individuals who “had a very high profile,” such as leaders of militant groups

and those suspected of a terrorist attack, were likely to be pursued outside of the

Punjab. The IJ was also justified in concluding that Singh had some proficiency in

Hindi that would enable him to settle in a different part of the country.

Furthermore, the record indicates that there are Sikh communities in other parts of

India. All of these facts support the IJ’s determination that internal relocation was

a reasonable option for Singh.

      PETITION DENIED.




                                          -3-